                       Case
                        Case
                          Case
                            1:21-cv-00615-LY-SH
                              1:21-cv-00615-LY
                                1:21-cv-00615 Document
                                               Document
                                                 Document
                                                       2 6 Filed
                                                           5Filed
                                                               Filed
                                                                 07/13/21
                                                                   07/20/21
                                                                     07/14/21
                                                                            Page
                                                                             Page
                                                                               Page
                                                                                 11
                                                                                  ofof
                                                                                    12of
                                                                                       22

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                     for the

                                                      __________ District of __________

                                                                        )
                                                                        )
                                                                        )
                         Bernardo Acosta                                )
                              Plaintiff(s)                              )
                                                                        )
                                  v.                                           Civil Action No. 1:21-cv-00615 -LY
                                                                        )
                                                                        )
                                                                        )
                                                                        )
Williamson County, Texas and Unknown Kailer 1 - 10                      )
                             Defendant(s)                               )

                                                      SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) Williamson County, Texas
                                             710 S. Main Street, Suite 101,
                                             Georgetown, Texas 78626




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                         George Edwards III
                                         Edwards Law Firm PLLC
                                         1300 McGowen St., Ste 280, Houston, TX 77004
                                         Phone: 832-717-2562
                                         Fax: 713-583-8715
                                         Email: george@eslawpartners.com

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


  Date:            7/14/2021
                    07/13/2021
                                                                                           Signature of Clerk or Deputy Clerk
Case 1:21-cv-00615-LY Document 6 Filed 07/20/21 Page 2 of 2
